Citation Nr: 1133223	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-15 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the Appellant may be recognized as the surviving spouse of the Veteran for the purpose of death benefits administered by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to December 1948.  He died in May 2003.  The Appellant is seeking to be recognized as the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Board remanded the case for additional development.  The Board requested that the Registrar of the Department of Public Health & Social Services of the Government of Guam provide a true copy of a license or marriage certificate or any related documents, such as an annulment or divorce decree, involving the Veteran and the Appellant as well as any public records to show that the Veteran lived in Guam at any time from 1992 to 2000.  The Board also requested records of the U.S. Internal Revenue Service and the Social Security Administration. 

The RO received copy of the marriage certificate from the Registrar's records in December 2009.  In November 2010, the Registrar of Guam advised that it does not perform research on its public records, but the only document it could provide was the marriage license and certificate and there was no information on whether the Veteran lived on Guam at anytime between 1992 and 2000.

The Internal Revenue Service did not respond to the request for records and the Appellant did not return the signed Internal Revenue Service form to release information.  In March 2010, the Social Security Administration advised it had no records in response to the RO's request.  




As the information requested of the Internal Revenue Service and of the Social Security Administration related to whether there was a valid marriage under 38 C.F.R. § 3.1(j), and as the appeal turns on whether the Appellant and the Veteran continuously cohabitated from the time of the marriage until the Veteran's death, the information needed to answer the question is in the Appellant's possession, and the Appellant has not been prejudiced by the lack of information from the Internal Revenue Service and the Social Security Administration.

The remand also requested the Appellant to provide the following information, pertaining to her marriage to the Veteran:

a. Identify the address and dates for each place she and the Veteran lived, whether together or separately, from the date of their marriage in 1992 until the Veteran's death in 2003.

b. A statement as to the dates and circumstances of any separation from the Veteran and the reasons for any separation.

c. Explain why the Veteran was in a nursing home in Las Vegas, Nevada, while she was in Guam or in the Philippines.

The RO sent letters to the Appellant requesting the foregoing information in September 2009 and in January 2010.  Appellant's only response was to send copies of her income tax returns for tax years after the Veteran's death for 2003 and a document dated in October 2005 which lists addresses and dates the Veteran purportedly lived at each address.  She did not provide or state where she lived, whether with the Veteran or not, or has she provided a statement as to the dates and circumstances of any separation from the Veteran and the reasons for any separation or why the Veteran was living in a nursing home in Las Vegas, Nevada, while she was in Guam or in the Philippines.

As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A marriage license and certificate from the Department of Public Health and Social Services of Guam states that the Appellant and Veteran were married in June 1992. 

2.  At least since February 2000, the Veteran lived in Las Vegas, Nevada, until he died in May 2003.

3.  In October 1999, the Appellant left Guam for the Philippines to take care of her mother and she returned to Guam on or about June 2000, where she has remained ever since.

4.  The Veteran and the Appellant did not live together continuously prior to his death and their separation is not shown to have been due to the misconduct of, or procured by, the Veteran without the fault of the Appellant or due to mutual consent.   


CONCLUSION OF LAW

The criteria to establish the Appellant as the Veteran's surviving spouse for purpose of death benefits administered by VA are not met.  38 U.S.C.A. §§ 1541, (West 2002); 38 C.F.R. § 3.1, 3.50, 3.53 (2010).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  







In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the veteran's death, the VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The RO provided pre- and post- adjudication VCAA notice by letters, dated in June 2006, September 2008, September 2009, and January 2010.  The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The notice also included the evidence the Appellant needed to establish that she was the Veteran's surviving spouse, namely, that she and the Veteran were married for a period of one year and she was the spouse of the Veteran at the time of the service member's death; and lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and she also has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person. 





The Appellant was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on her behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition and for a condition not yet service connected, and a statement of the conditions for which a veteran was service connected at the time of his death).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statement of the case, dated in November 2010.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained records from private medical caregivers, and made requests to various public entities that may have had information regarding the marriage of the Veteran and the Appellant.  

As the Appellant has not identified any additional evidence pertinent to the claim that she is the surviving spouse of the Veteran and as there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts 

The Appellant asserts that she is the Veteran's surviving spouse.

In November 2000, the Veteran filed a claim for VA benefits while living in a nursing home in Las Vegas, Nevada.  The Veteran stated that in 1950 in Michigan he divorced a woman, whom he had married in 1944 in Florida.  He also indicated that he was not now married and that he was not seeking a claim for a spouse or dependent children and had been divorced for at least fifty years.  






The claim included medical records from a hospitalization in February and March 2000, which showed that the Veteran had an altered mental status or acute mental state changes and that he appeared confused and he was a poor historian.   It was noted that the Veteran had no family and he lived alone.  

Records of the nursing home listed the Veteran as "married," but no spouse was identified or was there any information about to whom to contact.

Following the hospitalization, the Veteran sent correspondence to VA in January 2002 and February 2003, either providing information or requesting information.  Neither letter mentions being married, divorced, or single.

In May 2003 in Las Vegas, Nevada, the Veteran died and he was 67 years old.  On the copy of the death certificate, the entry for marital status was blank.

In May 2006, the Appellant filed a claim for dependency and indemnity compensation and a copy of a marriage certificate, showing that she and the Veteran were married in 1992 in Guam.  The address listed for the Veteran was the same address of the Appellant's current residence.

In her application, the Appellant stated that she left Guam in October 1999 for the Philippines to care for her mother and that she returned to Guam in June 2000.  Her application and all subsequent correspondence established that she has remained in Guam at the same address listed on the marriage certificate.  There is no evidence in the file that she has ever been to Las Vegas, Nevada, from February 2000 to the Veteran's death in May 2003. 





In January 2007, the Appellant identified Dr. P. G. as the family doctor, but the Dr's office had no record of the Veteran and that if there had not been any visits in more than five years, it was possible that the records were shredded.

In May 2007, the Appellant stated that the Veteran had been previously married and divorced, before they were married, but she had been unsuccessful in obtaining the divorce decree from the previous marriage.  

In September 2009 and January 2010, the RO asked the Appellant for information, pertaining to her marriage to the Veteran, namely:

a.  Identify the address and dates for each place she and the Veteran lived, whether together or separately, from the date of their marriage in 1992 until the Veteran's death in 2003.

b.  A statement as to the dates and circumstances of any separation from the Veteran and the reasons for any separation.

c.  Explain why the Veteran was in a nursing home in Las Vegas, Nevada, while she was in Guam or in the Philippines.

The Appellant's only response was to send copies of her income tax returns for tax years after the Veteran's death in May 2003 and a document dated in October 2005 which lists addresses and dates the Veteran purportedly lived at each address.  The October 2005 document appears to be a search request at an online entity specializing in investigations. The same document states that the database was searched and no data was found.   


Despite asking the Appellant to provide information herself, she did not provide or state where she lived, whether with the Veteran or not, or did she provide a statement as to the dates and circumstances of any separation from the Veteran and the reasons for any separation or why the Veteran was living in a nursing home in Las Vegas, Nevada, while she was in Guam or in the Philippines.

Governing Law and Regulations

Service connection for the cause of a veteran's death requires evidence that a service-connected disability was the principal or contributory cause of death.  38 U.S.C.A. § 1310, 38 C.F.R. § 3.312(a).  

Payments of such benefits may be made to the surviving spouse of the veteran.  38 U.S.C.A. § 1310(a).

The term "surviving spouse," means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j), and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b).

An individual is the veteran's surviving spouse if she entered into a marriage with him that is considered valid under the laws of the jurisdiction in which they reside at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  The individual must also have been the lawful spouse of the veteran at the time of his death.  Additionally, she must have lived with the veteran continuously from the date of marriage to the date of the veteran's death, unless the separation was due to the misconduct of, or procured by, the veteran, without the fault of the spouse.  To qualify as surviving spouse, an appellant must not have remarried, or lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. §§ 3.1(j), 3.50.

The existence of a marriage may be established by a copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of the marriage, and the number of prior marriages if shown on the official record.  38 C.F.R. § 3.205(a).

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  See Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53 (a).  

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that separation by mutual consent generally does not constitute desertion by a potential surviving spouse, such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53(b) for the purpose of establishing recognition as the surviving spouse for death benefits.  The Federal Circuit explained that under a proper interpretation of 38 U.S.C. § 101(3), a spouse can qualify as a surviving spouse if a separation was "procured" by the Veteran without the fault of the surviving spouse, even if there was no misconduct by the Veteran.  


Therefore, under a proper interpretation of section 3.53(b), a separation by mutual consent without intent to desert does not break the continuity of cohabitation.  However, the Federal Circuit added that a separation by mutual consent would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse, thus, breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance. 

Analysis

The record shows that the Appellant has lived in Guam since at least June 2000 and that the Veteran lived in Las Vegas, Nevada, since at least February 2000 and died in Las Vegas in 2003.  Except for the marriage certificate, showing a marriage in Guam, there is no evidence in the file that the Veteran lived in Guam or evidence that the Appellant lived in Las Vegas, which not only raises the questions of a valid marriage under 38 C.F.R. § 3.1(j), but if married did the Appellant and the Veteran continuously cohabitate from the time of the marriage until the Veteran's death.  38 C.F.R. § 3.52, 3.53.  

For purpose of the appeal, the Board accepts the validity of the marriage certificate to establish that the Veteran and the Appellant were married in February 1992.  

The remaining question is whether the Veteran and Appellant continuously cohabitated from the time of the marriage until the Veteran's death.

The evidence needed to answer the question of continuous cohabitation rests with the Appellant.  

Although requested, the Appellant has not produced any evidence of continuous cohabitation.  Rather the record shows that the Veteran and the Appellant did not continuously cohabitate from the date of their marriage until the Veteran's death. 



And the Appellant has not stated or has she established that their separation was by mutual consent. 

The evidence of record does show that in October 1999 the Appellant left Guam to attend to her mother in the Philippines.  Arguably, because the Appellant separated from the Veteran to attend to her ill mother, the separation in the beginning did not evince intent on her part to desert the Veteran.  That same rationale does not apply once the Appellant returned to Guam in June 2000 and she did not join the Veteran in Las Vegas.  

As the Veteran had been hospitalized and then placed in a nursing home in Las Vegas in February and March 2000, the Veteran had already left Guam when she decided to return.  There is also no evidence that the separation starting in 2000 was due to the misconduct of, or procured by, the Veteran, and without the fault of the Appellant or that they had mutually agreed she would return to Guam and the Veteran would moved to Las Vegas.  

The evidence clearly shows that Veteran and Appellant were not living together at the time of the Veteran's death.  And the Appellant has not explained why she did not return to Las Vegas once the Veteran had moved there.  

Absent an explanation establishing the continued separation from 2000 until the Veteran's death in 2003 was due to fault of the Veteran, or that there was no intent on her part to desert the Veteran, the continuity of the cohabitation has been broken.  





As the Veteran and Appellant did not cohabit continuously and were not cohabiting at the time of his death and as there is no evidence that the Veteran and the Appellant's separation falls into one of the exceptions to continuous cohabitation, the Board finds that the Appellant cannot be considered to have met the requirements to establish that she was the Veteran's surviving spouse under the provisions of 38 C.F.R. § 3.53(a).  Therefore, the Appellant is not entitled to recognition as a claimant to establish entitlement to VA death benefits as the Veteran's surviving spouse.  38 C.F.R. § 3.50.

As the preponderance of the evidence is against the claim, the benefit of the doubt standard of proof does not apply.  


ORDER

The Appellant is not recognized as the surviving spouse of the Veteran for the purpose of death benefits administered by the Department of Veterans Affairs, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


